DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Patent Board Decision
This office action is responsive to the Patent Board Decision mailed 09/29/2021.
The period under 37 CFR 90.3 for seeking court review of the decision by the Patent Trial and Appeal Board rendered 09/29/2021 has expired and no further action has been taken by appellant. The proceedings as to the rejected claims are considered terminated; see 37 CFR 1.197(b).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS: The claims have been amended as follows (note that any unlisted claims remain as filed 07/08/2019):
Cancelled claims 1-6, 8-21, and 25-26.
27. (Amended) An inner catheter for deployment of a stent having a radially open structure, the inner catheter comprising: 
a pusher band, a first tubular member coupled to the pusher band, and a second tubular member, 
the pusher band having a passage extending from a first end to a second end of the pusher band, the passage having a first portion extending from the first end to a position between the first end and the second end, and a second portion extending from the second end to the position, the first portion of the passage having a first cross- sectional area and the second portion of the passage having a second cross-sectional area less than the first cross-sectional area to form a step at the position, an outer surface surrounding the first portion tapering to define a tapered first end, the pusher band having an outer diameter at the first end less than an outer diameter at the second end, the second end being a terminal end for applying a force to an end of the stent; 
the first tubular member comprising a first end and terminating at a second end, the first tubular member having a rigidity to resist deformation during deployment of the stent, the first tubular member entering the pusher band at the tapered first end of the pusher band, the second end of the first tubular member being within the first portion of the passage of the pusher band and abutting the step such that the second end of the first tubular member is unable to pass through the second portion; and 
the second tubular member being formed from a polymeric material and comprising a first end and a second end and defining a lumen therethrough, the lumen being sized to accommodate a wire guide, a portion of the second tubular member being within the passage of the pusher band, the second end of the second tubular member extending away from the second end of the pusher band and being configured to extend through the stent; 
Allowable Subject Matter
Claims 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to teach “the second tubular member is longitudinally slidable relative to the pusher band” in addition to the other limitations of the claims. See the board decision mailed 09/29/2021 for further details and relevant prior art discussion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771